DETAILED ACTION
Status of the Claims
Claims 1, 3, 5, 8-10, 17 and 19-20 are pending in this application. Claims 1, 3, 5, 8-10, 17 and 19-20 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2017/080726 filed on 11/28/2017, which claims priority from the foreign application GB1620095.8 filed on 11/28/2016.
Objections Withdrawn
The objection over claim 1 is withdrawn per Applicant’s correction of the minor informality. 
Rejections Withdrawn
The USC 103 rejection over claims 1, 3, 5, 8-10, 17 and 19-20 over Bachmann, Canitano and Burkholder is withdrawn per Applicant’s amendment of adding “caused by a mutation to at least one gene selected from the group consisting of mu opioid receptor (Oprm1), fragile X messenger ribonucleoprotein (Fmr1) and glutamate receptor signaling protein SH3 and multiple ankyrin repeat domains 3 (SHANK3)” for the ASD to be treated. 
The USC 103 rejection over claims 1, 3, and 8-10 over Liu is withdrawn per Applicant’s amendment of adding “caused by a mutation to at least one gene selected from the group consisting of mu opioid receptor (Oprm1), fragile X messenger ribonucleoprotein (Fmr1) and glutamate receptor signaling protein SH3 and multiple ankyrin repeat domains 3 (SHANK3)” for the ASD to be treated. 
The USC 103 rejection over claims 1, 3, 5, 8-10, 17 and 19-20 over Khan is withdrawn per Applicant’s amendment of adding “caused by a mutation to at least one gene selected from the group consisting of mu opioid receptor (Oprm1), fragile X messenger ribonucleoprotein (Fmr1) and glutamate receptor signaling protein SH3 and multiple ankyrin repeat domains 3 (SHANK3)” for the ASD to be treated. 
New Rejections
Applicant amended independent claims 1, 17 and 19 by adding new limitations which are “caused by a mutation to at least one gene selected from the group consisting of mu opioid receptor (Oprm1), fragile X messenger ribonucleoprotein (Fmr1) and glutamate receptor signaling protein SH3 and multiple ankyrin repeat domains 3 (SHANK3)” for the ASD to be treated and also an additional step of “determining that the subject has the mutation in at least one gene selected from the group consisting of Oprm1, Fmr1 and SHANK3.” None of these limitations were previously claimed. For this reason, a new search and consideration is warranted. an examiner cannot be expected to foresee whether or how an applicant will amend a claim to overcome a rejection except in very limited circumstances (e.g., where the examiner suggests how applicant can overcome a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Moreover, the “determining that the subject has the mutation in at least one gene selected from the group consisting of Oprm1, Fmr1 and SHANK3” limitation introduces new matter, which is further discussed in the USC 112(a) rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8-10, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al (Psychopharmacological treatment in children and adolescents with autism spectrum disorders in Germany, Research in Developmental Disabilities 34 (2013) 2551–2563, previously cited) (Hereinafter Bachmann), Roberto Canitano (Epilepsy in autism spectrum disorders, Eur Child Adolesc Psychiatry, 2007, 16:61–66, previously cited) (Hereinafter Canitano), David B. Burkholder et al (Silas Weir Mitchell on Epilepsy Therapy in the Late 19th to Early 20th Centuries, The Canadian Journal of Neurological Sciences, Historical Article, 2014, previously cited) (Hereinafter Burkholder), and Randi Hagerman et al (Fragile X and autism: Intertwined at the molecular level leading to targeted treatments, Molecular Autism 2010, 1:12) (Hagerman).
Regarding claims 1, 5, 17 and 19-20, Bachmann teaches administering potassium bromide to treat autism spectrum disorder (table 3). Bachmann also teaches risperidone and olanzapine to be used for ASD treatment (table 3). Of note, Bachmann teaches risperidone as the second most frequently prescribed psychotropic drug for ASD (table 3). Regarding the limitation of “wherein the co-administering step is sufficient to cognitive flexibility”, while Bachmann doesn’t specifically recite “cognitive flexibility”, Bachmann recites “intellectual disability” (table 2) as one of the characteristics of ASD which cognitive flexibility would fall under. That being said, claiming a result for a process does not hold patentable weight. For example, if prior art teaches treatment of X disease patients with drug a and b, the prior art does not need to recognize what effects the treatment would have (such as improving cognitive flexibility). Applicant’s amendment does not add any new limitations that would set the instant invention apart from the prior art structurally. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112 I). Even if prior art does not recognize improving cognitive flexibility, if the rationale of treating ASG patients with a bromide source and risperidone, aripiprazole, olanzapine or oxytocin is established, the effect of cognitive flexibility improvement would inherently be achieved. 
Regarding claims 3 and 8-10, Bachmann recites that “core features of ASD are social interaction deficits, impaired communication and language skills and stereotyped or repetitive behaviors and interests; about 50% of ASD patients have mild up to severe intellectual disabilities” (page 2552) therefore, the bromide treatment recited is for alleviating symptoms such as reduced social interaction, absence of interest in others, preference to remain alone, repetitive behaviors and delays in social and learning skills. Bachmann also cites anxiety disorders to be seen in ASD patients (page 2552), thus, the bromide teachings provided by Bachmann also teaches relieving anxiety associated ASD as it provides for the same treatment of ASD patients with a bromide compound. Bachmann also teaches the composition to be administered to children which is a group that includes males and females. 
Regarding claims 1, 5, 17 and 19-20, Bachmann doesn’t teach other forms/sources of bromide that are being claimed. Bachmann also doesn’t teach combining bromide treatment with other treatments such as risperidone and olanzapine. 
Regarding claims 1, 17 and 19, Bachmann does not teach “caused by a mutation to at least one gene selected from the group consisting of mu opioid receptor (Oprm1), fragile X messenger ribonucleoprotein (Fmr1) and glutamate receptor signaling protein SH3 and multiple ankyrin repeat domains 3 (SHANK3)” for the ASD to be treated and also an additional step of “determining that the subject has the mutation in at least one gene selected from the group consisting of Oprm1, Fmr1 and SHANK3.”
	Regarding claims 1, 5, 17 and 19-20, Canitano teaches that “Epilepsy is quite common in autism spectrum disorders, and it is increasingly recognized as an additional clinical problem that must be dealt with” (page 1, abstract) which is evidence that treating epilepsy in ASD is general knowledge in the art. 
Regarding claims 1, 5, 17 and 19-20, Burkholder teaches that lithium bromide is a viable therapy for epilepsy (page 1, abstract). 
Regarding claims 1, 17 and 19, Hagerman teaches “Fragile X syndrome (FXS) is an important subtype of autism, both because of its frequency and because knowledge of the molecular mechanisms involved in its pathogenesis has facilitated the development of targeted treatments with the potential to reverse or dramatically improve both behavioral and cognitive deficits. Because FXS is the most common single gene cause of autism, responsible for 2% to 6% of all cases of autism, it is clinically recommended that all individuals diagnosed with autism or ASD should have the FX DNA test (both PCR and Southern blot) when the etiology of their autism is not known [1-4]. FXS is nearly always caused by a trinucleotide (CGG) repeat expansion, located in the 5’ untranslated region of the FMR1 gene, to a length of greater than 200 repeats (full mutation range).” (page 1 left column). Thus, Hagerman established that 1) FXS is the most common single gene cause of autism, 2) all autism patients should be tested for this gene. Hagerman’s teachings meet all of the newly added limitations. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Bachmann, Canitano, Burkholder and Hagerman and achieve the instant invention. Hagerman merely provides teachings in regards to further elucidating autism in patients. Hagerman teaches “FMRP (FMR-1 protein) levels are correlated with the degree of clinical involvement including physical, cognitive and structural/functional brain involvement” (page 1 right column) and provides the motivation that all autism patients should be tested for the gene. Bachmann recognizes the need to treat epilepsy in ASD (Table 2) and states that it occurs in 11% of ASD patients. Canitano also provides the motivation that ASD patients should be treated for epilepsy. Burkholder teaches that epilepsy is treatable with lithium bromide. Burkholder specifically provides a motivation of using lithium bromide over other bromide forms, Burkholder recites “He preferred lithium bromide over other bromide preparations as he claimed it held a higher concentration of bromide, was better tolerated, and was a better hypnotic than potassium bromide. Lithium bromide was just one of many bromide salt preparations available by the turn of the century and was cost prohibitive, often costing as much as four times the other bromide salts. Eventually, lithium was found to be a useful mood stabilizing agent. If Mitchell noticed mood or behavioral effects in his patients taking lithium bromide, he did not report it. He did feel that bromides in general were useful in the treatment of “nervousness” or as a “general nerve tonic,” but this was not specific to lithium” (page 770 right column). Thus, there are many motivations to incorporate lithium bromide into a treatment regimen for ASD patients. Moreover, Bachmann teaches potassium bromide for ASD patients (table 3) and thus one would swap this with lithium bromide. Since risperidone is one of the most commonly prescribed drugs for ASD according to Bachmann, one would incorporate lithium bromide into a treatment regimen comprising risperidone with a reasonable expectation of successfully treating ASD more effectively while also making sure epilepsy is being treated (via lithium bromide) as well as other symptoms of ASD (via risperidone). 

Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jie Liu et al (WO2016049048A1, publication date: 03/31/2016, previously cited) (Hereinafter Liu) and Randi Hagerman et al (Fragile X and autism: Intertwined at the molecular level leading to targeted treatments, Molecular Autism 2010, 1:12) (Hagerman).
	Regarding claim 1, Liu teaches “A method for treating an autism spectrum disorder in an individual in need thereof comprising administering to the individual an effective amount of an NR2B subunit-selective NMDA antagonist” (claim 23) as “Bromazepam” (para 74). Liu also teaches “The method of any of claims 23-33, further comprising administering to the individual an effective amount of a therapeutic agent useful for treating an autism spectrum disorder” (claim 34) and “The method of claim 34, wherein the therapeutic agent is an atypical antipsychotic, a dopamine receptor agonist, a selective serotonin reuptake inhibitor, an atypical antipsychotic, a serotonin- norepinephrine reuptake inhibitor, a stimulant, secretin, oxytocin, or a typical antipsychotic” (claim 35) thus meeting co-administration of. Liu also teaches risperidone, aripiprazole and olanzapine (para 74). Regarding the instantly claimed “sufficient to cognitive flexibility and relieves one or more additional symptoms of social deficit and/or exacerbated anxiety associated with ASD” limitation, Liu provides experimentation regarding novelty phobia, marble burying behavior and maze test (figures 3-8) and teaches “treating any of the symptoms of ASDs, such as those described herein, e.g., novelty phobia, behavioral rigidity as well as defects in social skills, behavior, and language use/acquisition” (para 82) which cover instantly claimed symptoms. 
	Regarding claims 3 and 8-9, Liu teaches as discussed above. 
	Regarding claim 10, Liu teaches “males are more likely to have an ASD in comparison to females” (para 46) while teaching treatment of humans (claim 36). Thus, one would treat males based on Liu’s disclosures. 
Regarding claim 1, Liu does not teach “caused by a mutation to at least one gene selected from the group consisting of mu opioid receptor (Oprm1), fragile X messenger ribonucleoprotein (Fmr1) and glutamate receptor signaling protein SH3 and multiple ankyrin repeat domains 3 (SHANK3)” for the ASD to be treated and also an additional step of “determining that the subject has the mutation in at least one gene selected from the group consisting of Oprm1, Fmr1 and SHANK3.”
Regarding claim 1, Hagerman teaches “Fragile X syndrome (FXS) is an important subtype of autism, both because of its frequency and because knowledge of the molecular mechanisms involved in its pathogenesis has facilitated the development of targeted treatments with the potential to reverse or dramatically improve both behavioral and cognitive deficits. Because FXS is the most common single gene cause of autism, responsible for 2% to 6% of all cases of autism, it is clinically recommended that all individuals diagnosed with autism or ASD should have the FX DNA test (both PCR and Southern blot) when the etiology of their autism is not known [1-4]. FXS is nearly always caused by a trinucleotide (CGG) repeat expansion, located in the 5’ untranslated region of the FMR1 gene, to a length of greater than 200 repeats (full mutation range).” (page 1 left column). Thus, Hagerman established that 1) FXS is the most common single gene cause of autism, 2) all autism patients should be tested for this gene. Hagerman’s teachings meet all of the newly added limitations. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Liu and Hagerman and achieve the instant invention. While, Liu doesn’t disclose Bromazepam in its specific embodiments, the broad disclosures of Liu allows one of ordinary skill in the art to achieve a treatment for ASD using Bromazepam with a reasonable expectation of success. Hagerman merely provides teachings in regards to further elucidating autism in patients. Hagerman teaches “FMRP (FMR-1 protein) levels are correlated with the degree of clinical involvement including physical, cognitive and structural/functional brain involvement” (page 1 right column) and provides the motivation that all autism patients should be tested for the gene. Thus, one would incorporate the teachings of Hagerman into the teachings of Liu with a reasonable expectation of successfully treating ASD patients with FMR-1 gene mutations. 
	
Claims 1, 3, 5, 8-10, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arifulla Khan et al (US20120107396A1, publication date: 05/03/2012, previously cited) (Hereinafter Khan) and Randi Hagerman et al (Fragile X and autism: Intertwined at the molecular level leading to targeted treatments, Molecular Autism 2010, 1:12) (Hagerman).
Regarding claims 1, 3, 5, 8-9, 17 and 19-20, Khan teaches a method of treating autism spectrum disorder (claim 4) comprising administration of lithium bromide (claim 43) and aripiprazole (para 94). Regarding the instantly claimed “sufficient to cognitive flexibility and relieves one or more additional symptoms of social deficit and/or exacerbated anxiety associated with ASD” limitation, while Khan doesn’t disclose specifics regarding what ASD symptoms are being treated, absent evidence of the contrary, the by treating ASD, Khan’s invention would also treat any of the instantly claimed symptoms such as cognitive flexibility and other being listed in the instant claims.  The symptoms are related to the person having autism spectral disorder. 
Regarding claim 10, Khan teaches treating males (para 162). 
Regarding claims 1, 17 and 19, Khan does not teach “caused by a mutation to at least one gene selected from the group consisting of mu opioid receptor (Oprm1), fragile X messenger ribonucleoprotein (Fmr1) and glutamate receptor signaling protein SH3 and multiple ankyrin repeat domains 3 (SHANK3)” for the ASD to be treated and also an additional step of “determining that the subject has the mutation in at least one gene selected from the group consisting of Oprm1, Fmr1 and SHANK3.”
Regarding claim 1, Hagerman teaches “Fragile X syndrome (FXS) is an important subtype of autism, both because of its frequency and because knowledge of the molecular mechanisms involved in its pathogenesis has facilitated the development of targeted treatments with the potential to reverse or dramatically improve both behavioral and cognitive deficits. Because FXS is the most common single gene cause of autism, responsible for 2% to 6% of all cases of autism, it is clinically recommended that all individuals diagnosed with autism or ASD should have the FX DNA test (both PCR and Southern blot) when the etiology of their autism is not known [1-4]. FXS is nearly always caused by a trinucleotide (CGG) repeat expansion, located in the 5’ untranslated region of the FMR1 gene, to a length of greater than 200 repeats (full mutation range).” (page 1 left column). Thus, Hagerman established that 1) FXS is the most common single gene cause of autism, 2) all autism patients should be tested for this gene. Hagerman’s teachings meet all of the newly added limitations. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Khan and Hagerman and achieve the instant invention. While Khan doesn’t disclose aripiprazole in its specific embodiments, the broad disclosures of Khan allows one of ordinary skill in the art to achieve a treatment for ASD using lithium bromide and aripiprazole with a reasonable expectation of success. Additionally, Hagerman merely provides teachings in regards to further elucidating autism in patients. Hagerman teaches “FMRP (FMR-1 protein) levels are correlated with the degree of clinical involvement including physical, cognitive and structural/functional brain involvement” (page 1 right column) and provides the motivation that all autism patients should be tested for the gene. Thus, one would incorporate the teachings of Hagerman into the teachings of Khan with a reasonable expectation of successfully treating ASD patients with FMR-1 gene mutations. 
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 8-10, 17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant amended independent claims 1, 17 and 19 by adding new limitations which are “caused by a mutation to at least one gene selected from the group consisting of mu opioid receptor (Oprm1), fragile X messenger ribonucleoprotein (Fmr1) and glutamate receptor signaling protein SH3 and multiple ankyrin repeat domains 3 (SHANK3)” for the ASD to be treated and also an additional step of “determining that the subject has the mutation in at least one gene selected from the group consisting of Oprm1, Fmr1 and SHANK3.”
Regarding claims 1, 17 and 19, there aren’t any teachings about “determining that the subject has the mutation in at least one gene selected from the group consisting of Oprm1, Fmr1 and SHANK3.” anywhere in the specification or originally filed claims.  Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter (MPEP 608.04(a)). A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by [conforms to] the disclosure of an application as filed. If the examiner concludes that the claimed subject matter is not supported [described] in an application as filed, this would result in a rejection of the claim on the ground of a lack of written description under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph (MPEP 2163.01). While the instant specification provides teachings in regard to Oprm1, Fmr1 and SHANK3, there is no disclosure regarding determining (methods of determining) a mutation in one of these genes as a method step. The instant specification provides disclosures about mice mutant lines for oprm1, fmr1 and shank3 genes. However these disclosures are merely information of about mouse lines that these lines were acquired from other labs. The instant specification discloses that the Oprm1 mouse line was acquired from Jackson Laboratories (page 14 lines 4-5), the FMR1 mouse line was acquired from Rob Willemsen (page 14 lines 33-34), and the Shank3 mutant lines was acquired from Jackson Laboratories (page 15 lines 19-20). The instant specification also provides that mutations in Shank3 were associated with ASD (page 15 lines 5-8), FXS (human ortholog of FMR1) was single most common single gene cause of ASD (page 14 lines 13-16) and Oprm1 gene mutations were detected in some ASD patients (page 13 lines 32-34). All of these teachings fall short of providing support for a method step of “determining that the subject has the mutation in at least one gene selected from the group consisting of Oprm1, Fmr1 and SHANK3.” In no part of the instant specification, there is ever a teaching or suggestion of determining a subject with one of these mutations as a method step for bromide treatment. 
If applicant has support for this limitation that is worded differently in the originally filed specification or originally filed claims, then applicant needs to point this out to the examiner.  Applicant is responsible for checking for such written support for any amendments prior to adding them into a claim.  If applicant does not have support for this amendment, then applicant should remove the recitation from the claim.  
Claims 3, 5, 8-10, and 20 are also rejected for being dependent on claims that comprise new matter. 
Response to Arguments
Applicant’s arguments against objections and rejections that are withdrawn are now moot.
Regarding the new amendments, Applicant recites “Claims 1, 17 and 19 are also amended to add the step of determining that the subject the mutation to at least one gene selected from the group consisting of Oprml, Fmr and SHANK3. As found on page 3 of a publication entitled "Genetic Testing for Autism", v2.0.0.2019 (Lab Management Guidelines, available at www.eviCore.com, submitted herewith) "testing for Autism Spectrum Disorder may include chromosomal microarray analysis, known familial mutation analysis, single gene sequence analysis, single gene deletion/duplication analysis, or multi-gene panels of various sizes". As evidence of the availability of such tests, also see page 10 for a listing of Fmr1 and page 13 for SHANK3. Page 8 lists criteria for single-gene diagnostic tests (sequencing and deletion/duplication). Applicant also submits Sherman et al. (Genet Med 2005 Oct; 7(8):584-587), which teaches steps for PCR or Southern blot analysis as a diagnostic test for Fmr1 (see page 585, second column, second full paragraph). A database cataloging ASD-related mutations, known as SFARIgene2.0 is disclosed in [0080] of the application. The SFARIgene database is cited by Pellissier et al. (Brit J Pharmacol (2017), submitted herewith. Applicant points to Figure 4 on page 13 of the Pellissier publication, which is a compilation of invalidating mutations to the human Oprm1 gene. Daniel et al. (Nature Scientific Reports (2020)10:21840, submitted herewith) describes identification of SNPs of the mu opioid receptor (see final paragraph on first page). Thus, the step of determining the presence of a gene mutation is routine and well known, so that one of ordinary skill in the art would readily understand how to determine the status of gene expression of Oprm1, Fmr1 and/or SHANK3.”
It seems that Applicant is arguing that “determining that the subject has the mutation in at least one gene selected from the group consisting of Oprm1, Fmr1 and SHANK3” is enabled. However, this is not in dispute. Applicant referring outside sources do not provide any evidence to overcome a New Matter 112(a) rejection. The new amendment needs to have support from within the instant application, regardless of whether literature overall has support for it or not. If the new matter has been entered into the claims or affects the scope of the claims, the claims affected should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, on the ground that it recites elements without support in the original disclosure. See Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991)(A written-description question often arises when an applicant, after filing a patent application, subsequently adds "new matter" not present in the original application.); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981) (MPEP 608.04(a)). In the above paragraph, the only disclosure referencing the instant application is “A database cataloging ASD-related mutations, known as SFARIgene2.0 is disclosed in [0080] of the application.” Which is not deemed sufficient to provide support for “determining that the subject has the mutation in at least one gene selected from the group consisting of Oprm1, Fmr1 and SHANK3”. The instant application does not provide any teaching or guidance for determining a mutation in Oprm1, Fmr1 or SHANK3 in any subject. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613